DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9, filed 24 Oct 2022, with respect to the specification objections have been fully considered and are persuasive. The specification objections of 23 Jun 2022 have been withdrawn in view of the amended specification. 
Applicant’s arguments, see pg. 9, filed 24 Oct 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 23 Jun 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 9-10, filed 24 Oct 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 23 Jun 2022 have been withdrawn in view of the amended claims. 
Applicant's arguments, pg. 10-12, filed 24 Oct 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding claims 1 and 8, Applicant argues, see pg. 11-12, that “The Examiner has failed to explain why one of skill in the art would replace the elastomeric material of Erkamp which is a shape retaining material with a material that is not self-supportive (no an elastomeric material) as taught by Culiat”. However, the Examiner respectfully disagrees. On pg. 12 of the Non-Final Office Action of 23 Jun 2022, the Examiner noted that one of ordinary skill in the art would modify Erkamp’s substrate to include, not replace, Culjat’s ceramic substrate, and the motivation to combine Culjat’s ceramic material in Erkamp’s substrate would be to allow “temperature stability (stable from 0 to 100 deg C), resistance to microbial invasion and ability to reform”, as taught by Culjat (pg. 864-865), in coupling an ultrasound transducer to a subject for an ultrasound exam. See the 35 U.S.C. 103 rejections to claims 1 and 8 below.
Regarding claims 2-6, Applicant argues, see pg. 12, that “claims 2-8 are patentable over the prior art and the rejections of claims 2-8 should be withdrawn”. However, the Examiner respectfully disagrees at least for the reasons explained above for claims 1 and 8 above.
Regarding claim 7, Applicant argues, see pg. 13, that “The Applicant’s specification as originally filed, however, defines a distributed transducer as … (See, [0037] of the US Published Application). Thus, a distributed transducer must be operated as one”. However, the Examiner respectfully disagrees. Paragraph 38 of the specification of the instant application does not define that the distributed transducer must be operated as one, rather it describes that the plurality of transducers of a distributed piezoelectric transducer may operate as a single piezoelectric transducer, and when the claim is considered as a whole, the claim does not explicitly recite an operation of the claimed distributed transducer as a single transducer. That is, the term “distributed transducer” is not given a special definition that would require operational control as a single transducer to be in the scope of the claim term, but rather, the term “distributed” appears to be relating to the arrangement of transducer element being spatially distributed. Therefore, a broadest reasonable interpretation of the limitation “distributed transducer” includes Erkamp’s plurality of transmitters 26 disclosed in Fig. 2. See the 35 U.S.C. 103 rejection to claim 7 below.
Applicant’s arguments, see pg. 13, filed 24 Oct 2022, with respect to the new claims have been fully considered and are persuasive in part. Claim 12 has been withdrawn as indicated by the Applicant as being directed to a non-elected invention, and see the Allowable Subject Matter to claim 13 below.

Status of Claims
Claims 1-8 and 13 are currently examination. Claims 12-13 have been newly added since the Non-Final Office Action of 23 Jun 2022, but claim 12 is withdrawn as being directed to a non-elected invention as Applicant indicated in Applicant’s arguments filed 24 Oct 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp et al. (US PG Pub No. 2010/0076315) - hereinafter referred to as Erkamp - in view of Culjat et al. (Culjat et al. (2010). A review of tissue substitutes for ultrasound imaging. Ultrasound in Med. & Biol., Vol. 36, No. 6, pp. 861–873. Doi: 10.1016/j.ultrasmedbio.2010.02.012. A copy previously provided in the Non-Final Office Action of 23 Jun 2022) - hereinafter referred to as Culjat, as evidenced by Associated Ceramics (“Steatite Ceramic - Crystalline Magnesium Silicate.” Associated Ceramics, https://www.associatedceramics.com/steatite.php. A copy previously provided in the Non-Final Office Action of 23 Jun 2022).
Regarding claims 1 and 8, Erkamp discloses a system for detecting blood velocity in a blood vessel (at least Fig. 1-3 and [0015]: detect flow of blood) comprising:
a first substrate (acoustic coupling layer 34) having a planar first main surface (Fig. 1, 3: side of acoustic coupling layer 34 in contact with transmitters 26) and a planar second main surface (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42); and
a first ultrasonic piezoelectric transducer (transmitters 26 of piezoelectric modules 24) arranged on the first main surface of the first substrate (Fig. 1, 3: transmitters 26 in contact with acoustic coupling layer 34); and
a second (acoustic coupling layer 34) having a planar first main surface (Fig. 1, 3: side of acoustic coupling layer 34 in contact with receivers 28) and a planar second main surface (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42); and
a second ultrasonic piezoelectric transducer (receivers 28 of piezoelectric modules 2) arranged on the first main surface of the second substrate (Fig. 1, 3: receivers 28 in contact with acoustic coupling layer 34),
wherein the first main surface of the first substrate lies substantially in a first plane (Fig. 1, 3: side of acoustic coupling layer 34 in contact with transmitters 26) and the second main surface of the first substrate lies substantially in a second plane (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42),
wherein the first main surface of the second substrate lies substantially in the first plane (Fig. 1, 3: side of acoustic coupling layer 34 in contact with receivers 28) and the second main surface of the second substrate lies substantially in a third plane (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42),
wherein the second main surface of the second substrate (Fig. 1,3: side of acoustic coupling layer 34 at lower/second surface 42) is angled with respect to the first main surface of the second substrate such that the second ultrasonic piezoelectric transducer has an angle of incidence with respect to the third plane that is greater than 0 deg and less than 90 deg (Fig. 1,3: transmitter 26 at an angle between 0 and 90 deg relative to lower/second surface 42), and
wherein the first ultrasonic piezoelectric transducer is configured as an ultrasonic transmitter (transmitter 26 of piezoelectric module 24), and the second ultrasonic piezoelectric transducer is configured as an ultrasonic receiver (receiver 28 of piezoelectric module 24).
	Erkamp does not explicitly disclose:
the first substrate and the second substrate are each formed of steatite ceramic.
	Culjat, however, discloses:
a substrate formed of magnesium silicate (pg. 864-865: magnesium silicate-based tissue substitutes).
	It is noted that as evidenced by Associated Ceramics, steatite ceramic is a crystalline form of magnesium silicate. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erkamp’s substrate to include Culjat’s ceramic substrate. The motivation for the combination would have been to allow “temperature stability (stable from 0 to 100 deg C), resistance to microbial invasion and the ability to reform”, as taught by Culjat (pg. 864-865: magnesium silicate-based tissue substitutes), in coupling an ultrasound transducer to a subject for an ultrasound exam. 
Regarding claims 2-3, Erkamp in view of Culjat discloses all limitations of claim 1, as discussed above, and Erkamp further discloses:
a signal control system (CPR unit 52) electrically connected to the second ultrasonic piezoelectric transducer (receivers 28 of piezoelectric modules 24) and configured to receive electrical output signals from the second ultrasonic piezoelectric transducer (Fig. 2 and [0027]: CPR unit 52 processes signals from receivers 28),
wherein the signal control system is configured to evaluate the electrical output signals from the second ultrasonic piezoelectric transducer to process the electrical output signals to determine at least one of a location of a blood vessel within a body of a user, a measurement angle for the blood vessel, and a velocity of blood within the blood vessel (Fig. 2 and [0027]: CPR unit 52 processes signals from receivers 28 to measure blood flow) (claims 2-3); and
wherein the signal control system is configured to process the electrical output signals based a Doppler Effect (Fig. 2 and [0027]: CPR unit 52 processes signals from receivers 28 to measure blood flow; [0015]: ultrasound assembly 10 includes Doppler effect based ultrasound sensor) (claim 3).
Regarding claims 4-7, Erkamp in view of Culjat discloses all limitations of claim 2, as discussed above, and Erkamp further discloses:
wherein the first substrate, the first ultrasonic piezoelectric transducer, the second substrate and the second ultrasonic piezoelectric transducer are incorporated into a housing (ultrasound assembly 10; Fig. 1-3: acoustic coupling layer 34, transmitter 26, receiver 28 bounded by top surface 40 and lower surface 42 of ultrasound assembly 10) (claims 4-7);
wherein the housing is a handheld portable housing (Fig. 3 and [0021]: ultrasound assembly without adhesive layer to facilitate manual handling) (claim 5);
wherein the housing is incorporated into a wearable article which is configured to be worn on a body of the user (Fig. 1, 3 and [0015]-[0016]: ultrasound assembly directly contact with skin 18 of patient 14) (claims 6-7); and
wherein the first ultrasonic piezoelectric transducer (transmitters 26 of piezoelectric module 24) comprises a distributed transducer (Fig. 2: transmitters 26 of a plurality of piezoelectric module 24) (claim 7).
	It is noted that the limitation “a distributed transducer” recited in claim 7 has been given a broadest reasonable interpretation as a plurality of transmitting transducers.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
When claim 13 is considered as a whole, the prior arts of record do not disclose, neither individually nor in combination, at least “an isolation layer configured to isolate the first ceramic substrate from the second ceramic substrate, the isolation layer extending from the planar second main surface of the first ceramic substrate and positioned between the first ceramic substrate and the second ceramic substrate, wherein the first ceramic substrate is configured to be placed directly on a planar portion of skin”. In particular, Erkamp does not disclose an isolation layer within the substrate supporting the first and second ultrasonic piezoelectric transducers. Additionally, Hajati et al. (US PG Pub No. 2013/0293065), a prior art being made of record, discloses an isolation layer between two ultrasonic transducers (Fig. 6C and [0056]: material 685 between transducer elements 110C-D to tune electromagnetic coupling for split degenerate modes within one element population and reduced or minimized crosstalk between populations), but does not disclose the isolation layer specifically between two ceramic substrates. The technical advantage of the claimed invention according to claim 13 is “to damp or reflect ultrasound signals from adjacent transducer elements” supported on ceramic substrates ([0041] of the specification of the instant application), where the “ceramic (substrate) makes a dry transition to skin” ([0031] of the specification of the instant application).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799